Case: 16-10341       Document: 00513792793         Page: 1     Date Filed: 12/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                       No. 16-10341                                FILED
                                                                           December 12, 2016
                                                                              Lyle W. Cayce
IN RE: JOEL LENAMON, DEBTOR                                                        Clerk


JOEL LENAMON,

                                                  Appellant
v.

MORRIS FAMILY TRUST PARTNERSHIP,

                                                  Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CV-570-Y


Before JONES, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM: *
       This appeal has been considered in the light of the briefs and pertinent
parts of the record.        Based upon that review, the district court’s order
remanding this matter to the bankruptcy court for further proceedings,
Lenamon v. Morris Family P’ship, Civ. Action No. 4:15-CV-570-Y, Doc. 13 (N.



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-10341     Document: 00513792793      Page: 2   Date Filed: 12/12/2016



                                    16-10341
D. Tex. 1 March 2016), does not meet the criteria for “final judgments, orders,
or decrees”, 28 U.S.C. § 158(d), as required for an appeal to this court. E.g., In
re Yazoo Pipeline Co., L.P., 746 F.3d 211, 214-15 (5th Cir. 2014).
      Accordingly, this appeal is DISMISSED for lack of jurisdiction.




                                            2